Mr. Justice Baker delivered the opinion of the court. 3. Divorce, § 46*-—when question of adultery need not be submitted to jury. In a suit for divorce where the evidence of adultery of the defendant is clear and convincing, and uncontroverted, the question need not be submitted to the jury. 4. Divorce, § 42*—what evidence inadmissible to show adultery. In a suit for divorce where the defendant alleged adultery of the complainant, evidence of incontinence with another person occurring twenty years before the adultery charged would not tend to prove such allegation and is properly excluded. 5. Divorce, § 42*—when circumstantial evidence of adultery admissible. Circumstantial evidence of adultery must be sufficiently significant in character and sufficiently near in point of time to lead the guarded discretion of a reasonable man to a belief in a material element and the fact to he proved, and if too remote or insignificant it will be rejected.